Citation Nr: 1107301	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
status post surgery of the right knee.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of various rating decisions issued by the RO.  In a June 
2005 rating decision, the RO determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a low back disability and assigned a 10 percent 
rating for the Veteran's right knee disability.  In a May 2006 
rating decision, the RO reopened and denied the Veteran's claim 
for service connection for a low back disability.  Later, in a 
June 2006 rating decision issued in July 2006, the RO denied 
service connection for a left knee disability.  In April 2009, 
the Board remanded this case for the Veteran to be afforded a 
Travel Board hearing, which was subsequently held before the 
undersigned in August 2009.

In a December 2009 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for a back disability.  The Board remanded the 
issues of service connection for back and left knee disabilities, 
as well as an increased rating for right knee disability.  

In an October 2010 rating decision, service connection for back 
and left knee disabilities was granted.  In October 2010, a 
supplemental statement of the case was furnished to the Veteran 
as to the issue of an increased rating for residuals of status 
post surgery of the right knee.


FINDING OF FACT

The right knee disability is manifested by patellar pain, 
stiffness, weakness, swelling, and tenderness; however, flexion 
is not limited to 30 degrees or the functional equivalent 
thereof; there is no limitation of extension and no lateral 
instability or subluxation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of status post surgery of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated in January 2005 informed the Veteran 
of all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  In May 2008, additional notice was provided pursuant to 
the decision of the Court of Appeals for Veterans' Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), though the 
Court's decision was subsequently vacated in Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  As such, VA's duty to notify has 
been met and the notice action requested by the Board was 
completed.  

Regarding the duty to assist, the RO has obtained the Veteran's 
service records and VA treatment records.  The recent VA 
treatment records were obtained in accordance with the Board's 
December 2009 remand.  In a February 2010 letter to the Veteran, 
the RO attempted to obtain private lay and medical evidence as 
requested by the Board; however, the Veteran did not respond.  He 
has not identified any additional records that VA has failed to 
obtain.  

The Veteran was provided with VA examinations in April 2005 and 
more recently in May 2010, pursuant to the Board's December 2009 
remand.  The May 2010 examiner reviewed the claims folder and 
provided findings as requested by the Board, such that the 
requested development has been completed.  See Stegall v. West, 
11 Vet. App. at 271.  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating the issue of entitlement to a 
higher rating for his right knee disorder.


Increased Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.   Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court of 
Appeals for Veterans Claims (Court) has held that in determining 
the present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  However, as discussed below, in this 
case, the record reflects that the Veteran's disability has 
remained constant with respect to the applicable schedular 
criteria.

The Veteran bears the burden of presenting and supporting his 
claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record. 38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same manifestation" 
under various diagnoses is to be avoided. The United States Court 
of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), that for purposes of determining whether the 
appellant is entitled to separate ratings for different problems 
or residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical element 
is that none of the symptomatology for any one of the conditions 
is duplicative of, or overlapping with, the symptomatology of the 
other conditions.

Normal range of motion for the knee is to 0 degrees on extension 
and to 140 degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II.

Where the Veteran has limited motion, 38 C.F.R. § 4.71a DCs 5260 
and 5261 provide ratings for limitation of flexion and extension 
of the knee, respectively. Under DC 5260, a noncompensable rating 
is assigned when flexion is limited to 60 degrees, a 10 percent 
rating is assigned when flexion is limited to 45 degrees, and a 
20 percent rating is assigned when flexion is limited to 30 
degrees.  Under DC 5261, a noncompensable rating is assigned when 
extension is limited to 5 degrees, a 10 percent rating is 
assigned when extension is limited to 10 degrees, and a 20 
percent rating is assigned when extension is limited to 15 
degrees.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee. Specifically, where a Veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, when the maximum rating for limitation of 
motion of a joint has already been assigned, a finding of pain on 
motion cannot result in a higher rating. Id.

In March 1986, the RO granted service connection for status post 
right knee surgery, and assigned a non-compensable rating under 
Diagnostic Code 5299-5260.  

The Veteran submitted a claim for an increased rating in December 
2004.  November 2004 treatment records revealed chronic right 
knee pain which was worsened with walking up stairs.

In April 2005, the Veteran was afforded a VA examination.  
Physical examination revealed range of motion from zero to 140 
degrees which was noted to be normal.  However, with repetition, 
flexion was reduced to 120 degrees.  The Veteran had tenderness 
over the patella and the patella was noted to side slightly 
lateral with range of motion of the knee.  He had positive 
patella grind and apprehension tests.  There was no instability 
and no varus or valgus instability.  Anterior and posterior 
Drawer tests were negative, as was Lachman's test.  His strength 
was 5/5.  There was no fatigability.  He did not wear a brace.  
X-rays showed a hypoplastic patella, but no significant 
arthritis.  The diagnosis was right knee patellar chondromalacia, 
hypoplastic patella, and patella maltracking.  The examiner 
stated that the Veteran had flare-ups which increased his pain 10 
degrees and decreased his range of motion 15 degrees.  His 
fatigability was increased and he had incoordination increased 10 
degrees.  

In a June 2006 rating decision, the disability rating for the 
right knee was increased to 10 percent based on 
limitation/painful flexion, with consideration of C.F.R. §§ 4.40 
and 4.45 and  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

The Veteran continued to receive VA outpatient care for his right 
knee.  He reported having pain and as well as popping of the 
knee.  

In May 2010, the Veteran was afforded another VA examination.  
The claims file was reviewed.  At that time, the Veteran related 
that he was trying to keep his knee strong and performed 
exercises.  It had been stable.  He was taking Ibuprofen and 
muscle relaxants for treatment.  Physical examination revealed no 
deformity, giving way, instability, decreased speed of joint 
motion, incoordination, dislocation or subluxation, or locking 
episodes.  The Veteran exhibited stiffness, weakness, swelling, 
and tenderness.  His weight-bearing was affected, but his gait 
was normal.  He had guarding of movement, crepitation, clicks or 
snaps, and grinding, but did not exhibit patellar abnormality.  
His range of motion was zero to 130 degrees and pain started at 
extremes of motion.  His extension was noted to be normal.  The 
examiner indicated that the Veteran was currently employed full-
time as a salesman.  He had lost one week from work over the past 
12 months, but it was for back pain.  The diagnosis was status 
post multiple surgeries of the right knee for removal of loose 
bodies; hypoplastic right patella.  There were no significant 
effects on his usual occupation or daily activities.  

Based on a thorough review of all of the evidence of record, 
including two VA examination reports, VA treatment records, and 
the August 2009 Board hearing transcript, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the Veteran's right knee disability.

In reaching this determination, the Board finds it significant 
that, even taking pain on motion into consideration, as required 
by DeLuca, the Veteran has consistently demonstrated full 
extension of the right knee, and flexion limited to no less than 
105 degrees.  The Board notes that, at his May 2010 VA 
examination, the Veteran demonstrated range of motion of the 
right knee of 0 to 130 degrees, with pain at the extremes of 
motion, but no additional limitations of three repetitions of 
range of motion.  

Under DC 5260, a higher evaluation of 20 percent is not warranted 
unless flexion is limited to 30 degrees.  In this case, the 
Veteran had essentially normal flexion at his May 2010 VA 
examination.  Although he demonstrated reduced flexion in April 
2005, when his flexion was limited to 105 degrees (120-15 due to 
flare-ups), there is simply no evidence of record indicating that 
the Veteran experiences limitation of flexion to 30 degrees.  
Rather, the evidence of record reveals that, even when taking 
into account his additional symptoms of painful movement, 
fatigability, weakness, and flare-ups, the Veteran's flexion is 
limited, at most, to 105 degrees.  Therefore, he is not entitled 
to an increased rating under DC 5260.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Further, a separate compensable rating is not warranted under DC 
5261.  In this regard, the Board notes that, as discussed above, 
under DC 5261, a 10 percent rating is assigned when extension is 
limited to 10 degrees and a 20 percent rating is assigned when 
extension is limited to 15 degrees.  In this case, however, the 
Veteran demonstrated full extension at his VA examinations in 
April 2005 and May 2010.  Accordingly, even when taking his 
additional symptoms of painful movement, fatigability, weakness, 
and flare-ups into account, the Veteran has consistently 
demonstrated full extension to 0 degrees.  As such, he is not 
entitled to a separate compensable rating under DC 5261.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 
207-08 (1995).  Further, to assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under DCs 5260 and 5261) would be in violation of 
the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  
The Veteran's range of motion findings of the right knee do not 
meet the criteria for a 0 percent rating under either DC 5260 or 
5261, as he does not have flexion limited to 60 degrees or 
extension limited to 5 degrees.  His currently assigned 10 
percent disability rating is assigned on the basis of functional 
loss due to pain.
 
The Board has considered whether the Veteran is entitled to an 
even higher rating based upon functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement, and notes 
that, throughout the appeal, the Veteran has reported having 
right knee pain.  The Board also notes that the Veteran 
experiences tenderness, swelling, pain, stiffness, weakness, 
crepitation, and grinding.  X-rays showed mild prepatellar soft 
tissue swelling.  Significantly, however, the severity of his 
right knee disability is contemplated in the current disability 
rating.  In this regard, the Board notes that, even when 
considering pain and functional impairment due to flare-ups, the 
Veteran's flexion is limited only to 105 degrees, and as such, 
his range of motion findings do not even approach the criteria 
for a noncompensable rating under DC 5260 (i.e., 60 degrees of 
flexion).  Accordingly, the Board finds that the current 10 
percent rating for the Veteran's right knee appears contemplates 
his painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).   As 
such, the pain experienced on motion has been considered in 
assigning the 10 percent evaluation and there is no additional 
documented range of motion lost that would warrant a higher 
rating due to pain.

In addition to the ratings based on limitation of motion, a 
separate rating may be assigned for instability of the knee.  In 
VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 62 
Fed. Reg. 63604 (1997).  Additionally, in VAOPGCPREC 9-98 (1998), 
the VA General Counsel explained that, when a Veteran has a knee 
disability evaluated under DC 5257, to warrant a separate rating 
for arthritis based on x-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or DC 5261; 
rather, such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable rating 
may be granted by virtue of 38 C.F.R. § 4.59 (which specifically 
provides that, when a Veteran has arthritis that is productive of 
painful motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 (1998).

Under DC 5257, which pertains to recurrent subluxation and 
lateral instability of the knee, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, while a 
20 percent rating is assigned for moderate recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  

The Board has considered whether the Veteran is entitled to a 
separate rating for recurrent subluxation under DC 5257; however, 
the Board finds no evidence of subluxation or instability.  The 
Veteran has not complained of instability or subluxation and the 
VA examinations in April 2005 and May 2010 showed no instability 
or subluxation.  In April 2005, there was no instability and no 
varus or valgus instability.  Anterior and posterior Drawer tests 
were negative, as was Lachman's test.  In May 2010, the Veteran 
denied instability or episodes of dislocation or subluxation and 
none was demonstrated on examination.  Accordingly, a separate 
rating for instability or subluxation under DC 5257 is not 
warranted in this case.

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is 
available for symptomatic removal of the semilunar cartilage.  In 
April 2005, the Veteran stated that he had surgery that removed a 
small portion of what he believes was cartilage.  However, as 
discussed above, the Veteran is currently in receipt of a 10 
percent disability for his pain, swelling, and limited motion 
symptomatology.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (holding that the critical element 
in the assignment of separate ratings under diagnostic codes is 
that none of the symptomatology is duplicative or overlapping).  
Accordingly, the Veteran is not entitled to a separate 10 percent 
evaluation under DC 5259.

The Board has also considered whether the Veteran is entitled to 
a separate or increased rating for right knee ankylosis, 
dislocation of the semilunar cartilage, impairment of the tibia 
or fibula, and/or genu recurvatum.  However, because the evidence 
of record fails to demonstrate such symptomatology, the Veteran 
is not entitled to an increased or separate rating under 
Diagnostic Codes 5256, 5258, 5262, or 5263, respectively.

For the reasons and bases provided above, the preponderance of 
the evidence in this case is against the Veteran's claim for a 
rating in excess of 10 percent for his right knee disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Accordingly, the Veteran's claim for an increased rating for his 
right knee disability is denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity. Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee disability 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria (i.e., pain, stiffness, 
swelling, and limitation of motion), and the Board finds that the 
rating criteria reasonably describe his disability, as discussed 
above.  For these reasons, referral for consideration of an 
extraschedular rating is not warranted in this case.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of 
status post surgery of the right knee is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


